DETAILED ACTION
Notice to Applicant
Applicant’s election without traverse of claims 1-7 and 9-14 in the reply filed on 10/25/2021 is acknowledged. Claim 8 is withdrawn as pertaining to an unelected method.
Claims 1-14 are pending. Claims 1-7 and 9-14 are examined herein. This is a Non-Final Rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsugi (US 2004/0043300 to Utsugi et al.).
	Regarding Claims 1, 2, 4, 5, 9, 11, 12, Utsugi teaches:
a lithium ion secondary battery with an electrolyte (abstract, examples)
comprising a positive electrode that may include a lithium nickel complex oxide containing cobalt (para 0128) and a negative electrode (para 0130)
the electrolyte including a cyclic sulfonic acid ester containing at least two sulfonyl groups (table 1)

    PNG
    media_image1.png
    279
    366
    media_image1.png
    Greyscale

and a compound containing only one sulfonyl group such as 1,3-propane sultone (para 0054) which the instant specification indicates has the claimed HOMO and LUMO energies
wherein the sulfonyl-compounds are known to form a sulfur-containing solid electrolyte interface (para 0005)
	Regarding Claims 3 and 10, Utsugi teaches:
wherein the compound (a2) is present in a concentration of 0.005-10 wt% (para 0055)
	Regarding Claims 6, 7, 13, and 14, Utsugi teaches:
LiNi0.8Co0.2O2 (para 0128)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0241655 — teaches conventional lithium complex nickel oxides
US 2009/0280414 — teaches an electrolyte with a sulfonate compound
US 2011/0111305 — teaches an electrolyte with a cyclic sulfonyl-containing additive
US 2017/0222269 — teaches a cyclic ester electrolyte additive compound with sulfonyl groups

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723